Citation Nr: 1629716	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  96-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for right upper extremity peripheral neuropathy, in excess of 10 percent from July 21, 1998 to October 1, 2013, and in excess of 50 percent from October 1, 2013.

2.  Entitlement to a higher initial disability rating for left upper extremity peripheral neuropathy, in excess of 10 percent from July 21, 1998 to October 1, 2013, and in excess of 40 percent from October 1, 2013.

3.  Entitlement to a higher initial disability rating for right lower extremity peripheral neuropathy, in excess of 10 percent from July 21, 1998 to October 1, 2013, and in excess of 20 percent from October 1, 2013.

4.  Entitlement to a higher initial disability rating for left lower extremity peripheral neuropathy, in excess of 10 percent from July 21, 1998 to October 1, 2013, and in excess of 20 percent from October 1, 2013.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

At the time this appeal was initially presented to the Board in January 2012, the claims file was in a paper (hard copy) format.  Since that time, the claims file has been scanned into the VBMS and Virtual VA paperless appeals systems.  Review of these digital records, however, indicates multiple documents previously of record have not been properly scanned and associated with the digital record, and thus are not available before the Board for review and consideration.

Examples of documents previously referenced in the record but not found within VBMS and/or Virtual VA include, but are not limited to: full service treatment records, October 1995 notice of disagreement (NOD), December 1995 statement of the case (SOC), January 1996 VA Form 9, April 2009 Board decision, February 2010 Board hearing transcript, October 2010 Board decision, February 2011 NOD, and January 2012 Board decision. 

In the absence of a full and complete record, the Board is unable to adjudicate the pending appeal.  Remand is therefore necessary to obtain and associate with the record all documents pertinent to the issues on appeal and which are known to have existed within the physical file.

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate scanning center which created the Veteran's VBMS and/or Virtual VA file in order to secure and rescan any and all available documents which pertain to the pending claims.  This includes but is not limited to all post-service private and VA treatment documents, service treatment records, rating decisions, SOCs, supplemental SOCs, Board decisions, Court decisions, and other records cited above.  If these records cannot be located the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any missing records would be futile.  VA must then: (a) notify the claimant of any specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a supplemental SOC and afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Vetera has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

